DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-18 have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 does not end with a period.
“MPEP 608.01(m)  Form of Claims [R-07.2015]
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”
  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-9 are drawn to a device (system) which is within the four statutory categories (i.e. machine). Claims 10-18 are drawn to a method which is within the four statutory categories (i.e. process).  
Step 2A, Prong 1:
Claims 1 and 10 recite “receiving, by the communications port, the media content from a media source; overlaying the visual content from the remote care management server on top of the media content; and causing the visual content, overlaid on the media content, to be displayed to the care recipient on the TV.”. These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic processor, communications port and a TV does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Claims 5 and 14 also correspond to an abstract idea of certain methods of organizing human activity, since the claims recite “determine that a predetermined event has occurred; upon an occurrence of the event, cause a notification to be displayed on the TV.”. These steps are activities that can be done by a user, such as predetermined event can be determined based on based on certain rules and the user can cause (provide) a notification when the event occurs.

Claims 2-4, 6-9, 11-13 and 15-18 are ultimately dependent from Claims 1, 10 and include all the limitations of Claims 1 and 10. Therefore, claims 2-4, 6-9, 11-13 and 15-18 recite the same abstract idea. Claims 2-4, 6-9, 11-13 and 15-18 describe further limitations regarding the basis for receiving both the visual content and media content and causing the visual content overlaid on the media content (presenting data). These are all just further describing the abstract idea recited in claims 1 and 10, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a memory for storing processor-executable instructions; a communications apparatus for receiving television content and for receiving visual content from a care management server; and a processor, coupled to the memory and the communications port, for executing the processor-executable instructions”, “A TV”, “a care management server”, “the visual content comprises a user interface for providing a menu of selections to the care recipient”, “the user interface is configurable by a remote care provider via a remote care provider client”, “the visual content comprises a user interface for allowing the care recipient to provide a reply via the TV in response to viewing the visual content from the remote care management server”, “the visual content comprises a reminder for the care recipient to take medication”, “the visual content comprises a description of a reminder configured by a remote care provider via a remote care provider client in 
These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
In particular, the current specification recites “In many embodiments the care management system includes a care management server that receives information from care receiver clients and sensors. Care receiver clients include any device that a care receiver can use to interact with the care management system such as (but not limited to) a tablet, personal computer, Internet connected television, telephone or network connected thermostat… Similarly, care provider clients include any device that a care provider can use to interact with the care management system. In various embodiments, a care management server facilitates communication across all care receiver clients and sensors and communication with care provider clients and/or even third parties. By aggregating information at a care management server, the care management system can abstract specific devices and/or sensors and can create an aggregated history of measurements related to the status or condition of a care recipient using a variety of devices. In addition, the care management system can perform analytics upon the data received by the devices. The care management server analyzes data from a care receiver device such as a care receiver sensor or client and the analyzed data can be used to modify and/or update any of the care receiver clients or sensors. The analyzed data can also trigger 
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving data (visual and media contents) from a database, displaying contents/providing notification, and these are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform receiving, processing and providing data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims recite the functions such as receiving data from/to a database/server, displaying/providing notification, and these functions are well-understood, routine and conventional activities that have been recognized by the courts (see MPEP 2106.05 (d)), which do not provide significantly more to an abstract idea. 
Therefore, claims 1-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Naidoo et al. (hereinafter Naidoo) (US 7,835,926 B1).
Claim 1 recites a device for providing interactions between a care recipient watching a TV and a care provider, comprising: 
a memory for storing processor-executable instructions (Naidoo teaches “the system management station 20 includes plural servers, specifically, web server 76, telehealth services provider application server 78, event scheduling application server 80, video conferencing application server 82, electronic patient record (“EPR) management application server 84, medical device application server 96 and data base array management server 98 and plural databases, specifically, questionnaire database 86, telehealth media content database 88, event schedule database 90, video conferencing authorization database 92 and electronic patient records data base 94, which collectively comprises the database array 26.” in col. 19, lines 54-64); 
a communications apparatus for receiving television content and for receiving visual content from a care management server (Naidoo teaches “a method for conducting a home health session between a home health provider station and a patient station coupled, to the home health provider station, by a data network.” in col. 2, lines 27-30); and 
a processor, coupled to the memory and the communications port (Naidoo teaches “the integrated home health System interface device 36 includes a first processor board 58, a second processor board 60 and a radio frequency (“RF) modulator 62. As will be more fully described below, the first processor board 58, which, for example, may be a low cost, general purpose computing motherboard, is coupled to the cable modem 28 for handling upstream and downstream exchanges of IP data packets with various ones of the healthcare provider station 14, the caregiver provider station 16, the emergency response provider station 18 and the system management station 20.” in col. 14, lines 19-30), for executing the processor-executable instructions that causes the device to: 
receive the visual content from the remote care management server (Naidoo teaches “A video image is then constructed from the video data received from the home health provider station and displayed on a television set which forms one part of the patient station.” in col. 2, lines 33-36); 
receive the media content from a media source (Naidoo teaches “The telehealth services provider application server 78 would then retrieve the selected program from a location within the telehealth media content database 88 and stream the selected program to the patient station 12.” in col. 21, lines 1-4); 
overlay the visual content from the remote care management server on top of the media content (Naidoo teaches “the video signals displayed on the TV 38 as part of the telemedicine, caregiver, telehealth or other home health session may produce an image that fills the entire Screen, a portion of the screen or, if desired, merely overlays the TV broadcast signal received from the television signal source.” in col. 11, lines 8-13); and 
(Naidoo teaches “The telehealth services provider application server 78 would then retrieve the selected program from a location within the telehealth media content database 88 and stream the selected program to the patient station 12.” in col. 21, lines 1-4)

Claim 2 recites the device of claim 1, wherein the visual content comprises a user interface for providing a menu of selections to the care recipient (Naidoo teaches “After completing viewing the selected video at step 152 or, if the patient declined to select a video at step 150, the method returns to step 144 where the patient may continue to select options from the home health care menu or may release the menu, thereby proceeding to step 154 where TV viewing is resumed.) in col. 27, lines 23-28).

Claim 3 recites the device of claim 2, wherein the user interface is configurable by a remote care provider via a remote care provider client (Naidoo teaches “the integrated television-based broadband home health system 10 includes a patient station 12, a first, or healthcare, provider station 14, a second, or caregiver, provider station 16, a third, or emergency response, provider station 18 and a system management station 20 coupled together by a data network 22, for example, the Internet or an interactive television net work.” In col. 4, lines 30-40).

Claim 4 recites the device of claim 1, wherein the visual content comprises a user interface for allowing the care recipient to provide a reply via the TV in response to viewing the visual content from the remote care management server (Naidoo teaches “reminder messages generated by the audio/video manager 72 may require that the patient located at the patient station 12 reply to or otherwise acknowledge viewing and/or hearing the reminder message.” In col. 17, lines 61-64).
Claim 5 recites the device of claim 1, wherein the processor-executable instructions further comprise instructions that cause the device to: determine that a predetermined event has occurred; upon an occurrence of the event, cause a notification to be displayed on the TV (Naidoo teaches “When the system management station 20 determines that a reminder should be issued at the patient station 14, a request for generation of a reminder message is issued by the system management station 20.” In col. 17, lines 45-48).

Claim 6 recites the device of claim 1, wherein the visual content comprises a reminder for the care recipient to take medication (Naidoo teaches “Using the reminder services provided by the system management station 20, the patient located at the patient station 12 may be issued medication reminders intended to remind the patient to take prescription or non-prescription medications” In col. 9, lines 31-34).

Claim 7 recites the device of claim 1, wherein the visual content comprises a description of a reminder configured by a remote care provider via a remote care provider client in communication with the care management server, the reminder created using a software application that is inaccessible to the care recipient (Naidoo teaches “the initial provisioning of the new patient station will also include creating an authorization record in the video conferencing authorization database 92 which identifies each healthcare provider station 14 authorized to conduct telemedicine, telehealth or other healthcare sessions with the newly added patient station using two-way video/audio conferencing over the data network 22. The authorization record would further identify each caregiver provider station 16 authorized to conduct remote caregiving sessions with the newly added patient station, again using two-way video/audio conferencing over the data network 22. If desired, rather than merely identifying the authorized healthcare and caregiver provider stations 14 and 16, the authorization record may further identify the person or per Sons who may initiate Such sessions at the healthcare and remote caregiving stations 14 and 16, respectively.” in col. 24, lines 3-18).

Claim 8 recites the device of claim 1, wherein the processor-executable instructions further comprise instructions that cause the device to: 
receive a notification from the care management server, the notification sent by the care management server in response to an analysis, by the care management server, of a medical status of the care recipient and care management instructions received from a remote care provider via a remote care provider client; and cause the notification to be displayed to the care recipient (Naidoo; col. 7, lines 8-40).

Claim 9 recites the device of claim 1, further comprising: a hardware display for displaying the visual content, overlaid on the media content, to the care recipient (Naidoo; col. 11, lines 8-13).

Claim 10 recites a method for providing interactions between a care recipient watching a TV and a care provider, comprising: 
receiving, by a communications port, visual content from a remote care management server (Naidoo; col. 2, lines 33-36); 
receiving, by the communications port, the media content from a media source (Naidoo; in col. 21, lines 1-4); 
overlaying, by a processor coupled to the communications port, the visual content from the remote care management server on top of the media content (Naidoo; col. 11, lines 8-13); and 
causing, by the processor, the visual content, overlaid on the media content, to be displayed to the care recipient on the TV (Naidoo; col. 21, lines 1-4).
Claim 11 recites the method of claim 10, wherein the visual content comprises a user interface for providing a menu of selections to the care recipient (Naidoo; col. 27, lines 23-28).

Claim 12 recites the method of claim 11, wherein the user interface is configurable by a remote care provider via a remote care provider client (Naidoo; col. 4, lines 30-40).

Claim 13 recites the method of claim 10, wherein t wherein the visual content comprises a user interface for allowing the care recipient to provide a reply via the TV in response to viewing the visual content from the remote care management server (Naidoo; col. 17, lines 61-64).

Claim 14 recites the method of claim 10, further comprising: determining, by the processor, that a predetermined event has occurred; upon an occurrence of the event, causing, by the processor, a notification to be displayed on the TV (Naidoo; col. 17, lines 45-48).

Claim 15 recites the method of claim 10, wherein the visual content comprises a reminder for the care recipient to take medication (Naidoo; col. 9, lines 31-34).

Claim 16 recites the method of claim 10, wherein the visual content comprises a description of an event configured by a remote care provider via a remote care provider client in communication with the care management server, the invitation created using a software application that is inaccessible to the care recipient (Naidoo; col. 24, lines 3-18).

Claim 17 recites the method of claim 10, further comprising: receiving, by the communications port, a notification from the care management server, the notification sent by the care management (Naidoo; col. 7, lines 8-40).

Claim 18 recites the method of claim 10, wherein the visual content, overlaid on the media content, is displayed to the care recipient via a hardware display coupled to the processor (Naidoo; col. 11, lines 8-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626